Citation Nr: 9911923	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased initial disability evaluation 
for chronic lumbar strain, currently evaluated as 10 
percent disabling.

2. Entitlement to an effective date earlier than March 22nd, 
1995, for the award of service connection for lumbar 
strain.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 1996, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for a chronic lumbar 
strain in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals prior to March 1st, 
1999) (hereinafter, "the Court"), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning his 
appeal of the initial rating of the service-connected right 
testicle disability.  Specifically, the Court noted that the 
RO "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected chronic lumbar strain, 
rather than as a disagreement with the original rating 
awarded for this condition.  However, the RO's June 1996, 
Statement of the Case and December 1998 Supplemental 
Statement of the Case provided the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for this condition.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of the initial disability evaluation.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected chronic lumbar strain.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. The appellant's lumbar spine disorder is manifested by 
complaints of pain with movement requiring use of a muscle 
relaxant and is productive of limitation of forward 
flexion to 70 degrees, extension to 20 degrees, and 
lateral flexion to 25 degrees, bilaterally, and spurring 
at L5-S1 consistent with degenerative joint disease on x-
ray examination.

2. There is no objective evidence of record to establish that 
a claim for service connection for a low back disability 
was filed prior to March 22nd, 1995.



CONCLUSIONS OF LAW

1. The schedular criteria for an initial disability 
evaluation in excess of 10 percent for a chronic lumbar 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5295 (1998).

2. The criteria for the assignment of an earlier effective 
date for the award of service connection for a chronic 
lumbar strain are met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(B)(2)(i),(ii) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation for Lumbar Strain

The appellant's claim for an increased initial disability 
evaluation for his low back disability is found to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Factual Background

In January 1996, the RO granted service connection for a 
chronic lumbar strain and assigned a 10 percent disability 
evaluation effective from March 22nd, 1995.  The rating board 
noted that the appellant was treated for complaints of back 
pain beginning in March 1984.  Service medical records also 
show that, in November 1984, x-ray examination revealed 
findings considered to be consistent with a decrease in disc 
space at L4-L5 with minimal joint changes.  It was further 
noted that the appellant continued to experience low back 
pain and was treated for these complaints throughout the 
remainder of his period of active duty.

In October 1997, a VA examination was conducted.  The 
appellant reported that he injured his back during service 
while lifting boxes.  He reported complaints of a constant, 
daily, nagging and aching pain in the low back both midline 
but extending also to the paraspinous musculature, 
bilaterally.  He noted that the pain occurred while standing 
but not at night or when recumbent.  He further indicated 
that there was occasional radiation of the pain into the 
right lower extremity and that physical activity tended to 
increase the pain although he was able to play tennis about 
once every two weeks.  In addition, he reported mild to 
moderate morning stiffness which cleared after 30 minutes and 
that he missed work approximately two or three times per 
month due to back pain.

On physical examination the appellant was noted to arise and 
walk to the examining room from the waiting room without 
problems.  He undressed and dressed without problems and was 
able to climb onto the examining table unassisted.  There was 
a slight rightward pelvic list with minimal tenderness in the 
midline and no palpable or observable spasm, scoliosis or 
tenderness of the paraspinous musculature.  There was no 
sciatic notch tenderness.  The lumbar spine range of motion 
was forward flexion to 70 degrees, extension to 20 degrees 
and lateral bending to 25 degrees, bilaterally.  The spine 
was noted to be painful on lateral bending at approximately 
20 degrees and on forward flexion at 60 degrees.  No 
additional limitation of range of motion due to pain, fatigue 
or weakness was noted.  There was no objective evidence of 
painful motion and the appellant was noted to be able to 
forward flex without difficulty.  He could squat and was able 
to heel and toe walk without difficulty.  No postural 
abnormalities were noted and the musculature of the back was 
considered to be normal.  The appellant's motor strength, 
tone, and bulk of the lower extremities was within normal 
limits.  Straight leg raising was negative and reflexes were 
present and active and there were no sensory abnormalities.  
X-ray examination revealed spurring at L5-S1 consistent with 
degenerative joint disease.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with mild limitations 
due to pain.  The examiner further commented that with this 
diagnosis, and the appellant's chosen occupation as a letter 
carrier, it is plausible that over activity with his job 
could aggravate his back pain and cause lost work time.

Private outpatient treatment reports dated from 1995 to 1997 
reflect treatment for complaints of recurrent low back pain.  
Motor and sensory examinations were consistently normal and 
no neurological abnormalities were found.  Diagnostic 
impressions consisted of low back pain and chronic back 
strain.

The appellant offered testimony at a hearing before the 
undersigned Member of the Board in March 1999.  The appellant 
testified that he takes a muscle relaxant for his back 
complaints and that he lost approximately two weeks from work 
in the past year due to back pain.  He indicated that he 
experienced muscle spasms all of the time and that he had 
numbness down the right lower extremity.  He stated that he 
delivered mail for a living and that his back disorder 
interfered with his ability to perform his job.

Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

With respect to the appellant's lumbar spine disability, the 
Board notes that the Court has held that the Board must 
consider the application of 38 C.F.R. § 4.40 regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (sections 4.40 and 
4.45 of 38 C.F.R. make clear that pain must be considered 
capable of producing compensable disability of the joints) 
and Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) 
(Board's failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether an increased schedular rating for the appellant's 
disabilities may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria under 38 C.F.R. 
Part 4, i.e., notwithstanding the etiology or extent of the 
appellant's pain complaints, if the medical examination test 
results reflect findings which support higher ratings 
pursuant to the delineated schedular criteria; (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

After review of the evidence of record, the Board finds that 
the appellant's chronic lumbar strain does not warrant an 
increase in disability compensation.  In reaching this 
conclusion, the undersigned has placed particular emphasis 
upon the findings noted on VA examination in October 1997, as 
well as private outpatient treatment reports dated from 1995 
to 1997.  These records reflect that the appellant's lumbar 
spine disorder is manifested by degenerative joint disease on 
x-ray examination which the VA examiner commented was 
productive of mild limitation due to pain.  Lumbar spine 
range of motion was shown to be slight in nature and, in 
contrast to the testimony provided in March 1999, there were 
no palpable or observable muscle spasms and no evidence of 
neurologic involvement.  In view of these findings and the VA 
examiner's characterization of the appellant's limitation as 
"mild" in nature, when compared with the criteria set forth 
in Diagnostic Code 5292, which provides, in pertinent part, 
that a 10 percent evaluation is warranted for a slight 
limitation of motion and a 20 percent evaluation is warranted 
for a moderate limitation of lumbar spine motion, the Board 
finds that the presence of a moderate limitation of lumbar 
spine motion has not been shown.  Furthermore, as noted 
above, in the absence of objective evidence of lumbar muscle 
spasm on extreme forward bending and loss of unilateral spine 
motion, in a standing position, the evidence is not found to 
support the criteria for a 20 percent evaluation pursuant to 
Diagnostic Code 5295.  In addition, although the appellant 
testified that he experienced radiation of his low back pain 
down his right lower extremity, there were no objective 
neurological findings representative of disc pathology either 
on VA or private examinations.  In fact, the evidence of 
record consistently reflects no neurological impairment 
attributable to the service-connected lumbar strain to allow 
for consideration of the provisions of Code 5293.  Finally, 
there was no evidence of ankylosis for evaluation pursuant to 
Code 5289 or residuals of a fractured vertebra consisting of 
demonstrable deformity of a vertebral body for evaluation 
pursuant to Code 5285.

While the appellant has reported complaints of pain, these 
complaints of pain do not warrant an increased rating under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate additional range-of-
motion loss in the lumbar spine, due to pain attributable to 
the service-connected disability, on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  On VA examination in October 1997, the 
examiner indicated that there was no additional limitation of 
motion due to pain, fatigue or weakness.

Given the medical findings of record which do not reflect 
range of motion deficits that come close to the requirements 
for ratings in excess of those found above, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  In 
this case, for the reasons stated, the Board finds that a 
preponderance of the evidence is against the claim.  See 
Gilbert and Alemany, supra.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, entitlement to an increased disability evaluation 
for a chronic lumbar strain is not warranted.

II.  Earlier Effective Date

The appellant contends that he submitted a claim for service 
connection for a back disorder shortly after service 
discharge and therefore the effective date for the award of 
service connection for a chronic lumbar strain should be 
earlier than that currently assigned.

After careful review of the evidence of record, the 
undersigned concludes that entitlement to an earlier 
effective date for the award of service connection for a 
chronic lumbar strain is not warranted.  

The record reflects that the appellant was discharged from 
active duty in December 1991.  The appellant has reported 
that he filed a claim for disability benefits at the VA 
Medical Center (VAMC) in Hampton, Virginia, in 1992.  
However, in June 1998, the RO requested the VAMC to provide 
any documentation available relating to the appellant.  In 
July 1998, the VAMC responded by providing VA outpatient 
treatment reports dated in March 1992 and December 1993.  In 
March 1992, the appellant was seen for pain in his chest.  In 
December 1993, the appellant was seen for head and nasal 
congestion and lower abdominal pain.  Neither report provides 
any information regarding the treatment of a low back 
disorder or the submission of a claim for service connection 
for a back disorder.

Pursuant to 38 C.F.R. § 3.400(2)(i), the effective date for 
the award of direct service connection is the day following 
separation form active service or date entitlement arose if 
the claim is received within 1 year after separation form 
service; otherwise, date of receipt of the claim, or date 
entitlement arose, whichever is later.  The only evidence 
that the appellant submitted a claim for service connection 
prior to March 22nd, 1995, is his testimony to that effect.  
The appellant's testimony alone, when viewed in light of 
outpatient treatment reports from the Hampton, Virginia, 
VAMC, which would suggest that if he did indeed file a claim 
at that time, there would be some documentation to that 
effect, is not deemed to be of sufficient probative value to 
serve as the basis for the assignment of an earlier effective 
date. 

Accordingly, in the absence of any additional objective 
documentation to support the appellant's contentions that a 
claim for service connection was filed prior to March 22nd, 
1995, entitlement to an earlier effective date for service 
connection for a chronic lumbar strain is not warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
chronic lumbar strain is denied.

Entitlement to an effective date earlier than March 22nd, 
1995 for the award of service connection for a chronic lumbar 
strain is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


